UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6157



RICKY LAFAYETTE MURRAY,

                                              Plaintiff - Appellant,

          versus


JEFFREY D. YOUNGS, Official Capacity; J.
BENJAMIN APLIN; SYMMES W. CULBERTSON; FLETCHER
N. SMITH, JR.; DAWN V. KOFFS KEY; SUSAN M.
JOHNSTON, all defendants in their individual
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:06-cv-03137-DCN)


Submitted:   May 10, 2007                 Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ricky Lafayette Murray, Appellant Pro Se. Tommy Evans, Jr., SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky Lafayette Murray appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     Murray v.

Youngs, No. 9:06-cv-03137-DCN (D.S.C. Jan. 5, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -